Citation Nr: 1639033	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-08 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 13, 2009 for the grant of service connection for diabetes mellitus, type II (diabetes).

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to the service-connected diabetes.

3.  Entitlement to service connection for a left shoulder disorder, to include as due to herbicide exposure and/or as secondary to the service-connected diabetes. 

4.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as due to herbicide exposure and/or as secondary to the service-connected diabetes.

5.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as due to herbicide exposure and/or as secondary to the service-connected diabetes.

6.  Entitlement to service connection for benign hypertrophy of prostate, to include as due to herbicide exposure and/or as secondary to the service-connected diabetes

7.  Entitlement to service connection for high cholesterol, to include as due to herbicide exposure and/or as secondary to the service-connected diabetes


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1966 to December 1967, to include service in the Republic of Vietnam from November 1966 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In his VA Form 9, the Veteran indicated that he wished to be scheduled for a Board hearing at the RO.  However, in September 2015, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e) (West 2015).  

The issues of entitlement to service connection for a left shoulder disorder, bilateral upper extremity peripheral neuropathy, and benign hypertrophy of prostate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.

2.  VA received the Veteran's initial claim for service connection for diabetes, claimed as secondary to herbicide exposure, on May 13, 2009.  

3.  The Veteran did not file a claim of entitlement to service connection for diabetes or a claim that can be reasonably construed as a claim for service connection for such disability, prior to May 13, 2009.  

4.  The Veteran was not denied compensation for diabetes between September 25, 1985, and May 3, 1989, and did not submit a claim for service connection for diabetes between May 3, 1989, and May 8, 2001. 

5.  The Veteran's high cholesterol is not a disability that can be service-connected. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 13, 2009, for the grant of service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.400, 3.816 (2015).

2.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date 

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran generally contends that an effective date prior to May 13, 2009, is warranted for the award of service connection for diabetes as he has received treatment for his disability since early 2004.  See April 2010 Notice of Disagreement.  

The effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 135 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records do not constitute informal claims when service connection has not yet been established for the condition.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a Veteran, it is not required to conjure up claims not specifically raised.  Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

While the Veteran may have experienced diabetic symptomatology prior to May 13, 2009, the effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease," including diabetes.  38 C.F.R. § 3.816.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law, which, in this case is May 8, 2001.  See 38 C.F.R. § 3.816(c)(1)-(3).

Here, the Veteran served in the Republic of Vietnam during the Vietnam War era and has a diagnosis of diabetes mellitus, type II.  Accordingly, the Board concludes that the Veteran is a "Nehmer class member" as defined in the law. 

The Veteran was not denied compensation for diabetes between September 25, 1985, and May 3, 1989.  Further, he filed his claim for service connection for diabetes on May 13, 2009-after the May 8, 2001 effective date of the regulations establishing a presumption of service connection for diabetes mellitus, type II based on herbicide exposure.  The Veteran had not filed a claim for service connection for diabetes which had been previously denied.  Consequently, the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and an effective date prior to May 13, 2009 is not warranted.  38 C.F.R. §§ 3.400, 3.816 (2015).



II.  Service Connection

The Veteran contends that his high cholesterol is secondary to his service-connected diabetes mellitus and exposure to herbicides.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet.App. 319 (2007). 

VA and private treatment records document that the Veteran has been diagnosed with, and has been prescribed medication for, high cholesterol.  However, the Board notes that the Veteran's high cholesterol is actually a characterization of laboratory results and is not, in and of itself, a disability for which service-connection may be granted.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  

In the absence of a disability associated with the elevated cholesterol, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As such, the claim for service connection for high cholesterol must be denied. 



ORDER

Entitlement to an effective date prior to May 13, 2009, for the award of service connection for diabetes mellitus type II is denied.

Service connection for high cholesterol is denied.


REMAND

The Veteran contends that he has hypertension as a result of his exposure to herbicides or as secondary to service-connected diabetes.  In September 2009, he underwent a VA examination.  The examiner diagnosed diabetes mellitus, type II and hypertension; but stated that it was less likely than not that the essential hypertension was secondary to diabetes.  The rationale was that hypertension preceded his diagnosis of diabetes and that there was no evidence of nephropathy.  The Veteran's exposure to herbicides is conceded as the record shows that he had active duty in the Republic of Vietnam from November 1966 to December 1967.  38 U.S.C.A. § 1116(f).  However, the VA examiner failed to address whether the Veteran's hypertension is related to his conceded herbicide exposure.  In light of this omission, the September 2009 VA examination report is not yet adequate for rating purposes.  Additionally, in the August 2016 written brief presentation, Veteran's representative asserted that a WebMD internet article indicated that people with diabetes develop high blood pressure and other heart and circulation problems, because diabetes damages arteries and makes them targets for hardening.  The examiner did not have an opportunity to address this evidence.  

The Veteran seeks service connection for bilateral upper extremity peripheral neuropathy as secondary to his service-connected diabetes and/or as secondary to exposure to herbicides.  On VA examination in September 2009, the Veteran denied symptoms of peripheral neuropathy.  Further, his neurologic examination was normal.  Thus, the examiner found no current bilateral upper extremity peripheral neuropathy.  In a January 2011 statement, the Veteran wrote that his bilateral upper extremity peripheral neuropathy had worsened since his September 2009 VA examination.  Accordingly, a new examination is necessary to assess the current extent and etiology of his bilateral upper extremity peripheral neuropathy.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  

The Veteran also seeks service connection for a left shoulder disorder.  Private treatment records reveal diagnoses of left shoulder degenerative joint disease, left impingement syndrome, left shoulder bursitis, and left bicep tendinitis.  This issue is inextricable intertwined with the remanded left upper extremity peripheral neuropathy claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

The Veteran has asserted that his prostate disability, diagnosed as benign hypertrophy of prostate is related to his conceded exposure to herbicides or secondary to his service-connected diabetes.  This evidence is sufficient to trigger VA's duty to provide the Veteran an examination to determine whether any prostate disability is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the September 2009 VA opinion.  After a review of the claims file and an examination of the Veteran, if necessary, the examiner should provide an opinion that addresses whether it is at least as likely as not that the Veteran's hypertension is the result of a disease or injury in the Veteran's military service, to include his presumed exposure to herbicide agents in Vietnam.  

The examiner should also address the WebMD article that indicates a link between diabetes and hypertension, specifically that people with diabetes develop high blood pressure and other heart and circulation problems, because diabetes damages arteries and makes them targets for hardening.  

The examiner should provide reasons for these opinions.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should provide a supporting rationale as to why the opinion cannot be made without resorting to speculation; whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the opinion to be provided.

3.  Schedule the Veteran for VA examinations to determine whether any right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy and left shoulder disability is related to service.  The examiners should review the claims file, including this remand.  All necessary tests and studies should be conducted. 

The examiners are specifically requested to address the following: 

a. Determine whether the Veteran has had right or left upper extremity peripheral neuropathy at any point since 2009, even if not shown on the current examination.  

b. Is it at least as likely as not that any such right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, or left shoulder disorder is the result of a disease or injury in service to the Veteran's active service, to include the conceded exposure to herbicides?

c. Is it at least as likely as not that any right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, or left shoulder disorder is caused or aggravated, at least in part, by his service-connected diabetes mellitus, type II?

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.


The examiner should address the WebMD internet article that suggests a link between peripheral neuropathy and diabetes.
		
The examiner should provide reasons for these opinions.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should provide a supporting rationale as to why the opinion cannot be made without resorting to speculation; whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the opinion to be provided.



4.  Schedule the Veteran for VA examinations to determine whether any prostate disorder is related to service.  The examiners should review the claims file, including this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted. 

The examiner should address the following: 

a.  For any prostate disability present at any time since 2009, even if not shown on the current examination, to include benign hypertrophy of prostate, opine as to whether it is at least as likely as not that such disability had its onset in service or is otherwise the result of a disease or injury in service, to include his conceded herbicide exposure.  

b. For each such prostate disability, state whether it is caused or aggravated, at least in part, by his service-connected diabetes mellitus, type II.

The examiner should address the WebMD internet article that suggests a link between an enlarged prostate gland and diabetes.

The examiner should provide reasons for these opinions.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should provide a supporting rationale as to why the opinion cannot be made without resorting to speculation; whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the opinion to be provided.

5.  If any benefit sought on appeal remain denied, issue a supplemental statement of the case; before the case is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


